Citation Nr: 0213787	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  98-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for osteomyelitis of the left tibia.  

2.  Entitlement to an increased rating for osteomyelitis of 
the left tibia, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active service from January 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon.  

In a rating decision dated in April 1998, the RO reduced the 
veteran's evaluation for osteomyelitis of the left tibia from 
100 percent to 20 percent, effective July 1, 1998. In his 
substantive appeal received in November 1998, with respect to 
the issue of TDIU, the veteran expressed disagreement with 
the rating reduction.  See Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process).  

In a May 1999 Board decision, the issue of the propriety of 
the reduction of the 100 percent rating for osteomyelitis the 
left tibia was determined to be inextricably intertwined with 
the veteran's claim for TDIU.  See Holland v. Brown, 6 Vet. 
App. 443, 446 (1994) (a TDIU claim developed for appellate 
adjudication is inextricably intertwined with a pending claim 
for increase for the same disability).  Subsequently, the RO 
issued the veteran a statement of the case in response to the 
notice of disagreement, and the veteran filed a timely 
substantive appeal.  Therefore, the propriety of the 
reduction of the 100 percent rating for osteomyelitis of the 
left tibia is before the Board.  


FINDINGS OF FACT

1.  The results of examinations conducted in May 1995, April 
and May 1998, and October 1999 show sustained improvement in 
the veteran's osteomyelitis.

2.  The examinations that served as the basis for the 
reduction were as thorough and complete as the January 1994 
examination that served as the basis for continuation of the 
100 percent evaluation.

3.  The veteran has chronic osteomyelitis of the left tibia 
that is not currently active; nor does it exhibit definite 
involucrum or sequestrum, with or without discharging sinus.  

4.  The veteran has the following service-connected 
disability ratings: residuals of a fracture of the left tibia 
with posttraumatic and post surgical deformity of the tibia 
and fibula, 40 percent; Achilles tendon shortening of the 
left ankle secondary to osteomyelitis of the left tibia, 20 
percent; osteomyelitis of the left tibia, 20 percent; left 
leg scars, 10 percent; degenerative joint disease of the left 
knee secondary to residuals of a fracture of the left tibia 
with posttraumatic and post surgical deformity of the tibia 
and fibula, 10 percent; chronic lumbosacral spine and 
sacroiliac instability and disease, 10 percent; iliac bone 
graft scars, 0 percent; and left leg dermatitis, 0 percent.  
The veteran's combined service-connected disability rating is 
70 percent.  

5.  The veteran completed two years at a community college 
and obtained an Associate of Arts (AA) degree in 
Administration of Justice.  He has spent most of his 
productive post-service career working in construction.  The 
veteran last worked in February 1991.  

6.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The reduction in the 100 percent evaluation for 
osteomyelitis of the left tibia was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5000 (2001).  

2. The criteria for an increased rating greater than 20 
percent for osteomyelitis of the left tibia have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5000.

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321, 3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  

In an October 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, the evidence he 
was responsible for obtaining, and the evidence VA would 
obtain.  VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the RO has obtained all evidence identified by the 
veteran as being pertinent to his claims.  The veteran has 
not otherwise submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  Furthermore, the veteran has been 
provided with VA examinations.  

With respect to the examination noted above, in its May 1999 
remand order, the Board instructed the RO to schedule the 
veteran for an X-ray and an indium-white blood cell study.  
On VA examination in October 1999, an X-ray study revealed 
radial lucencies in the bone which were noted as being 
possible post-surgical or representing some chronic activity 
of the osteomyelitis.  The examiner's diagnosis was 
osteomyelitis of the left tibia, quiescent at this time.  
Additional VA records, dated both prior and subsequent to 
October 1999, have also reflected no current evidence of 
heat, swelling, or drainage associated with symptoms of 
active osteomyelitis of the left tibia.  

The Board is cognizant the veteran has not undergone an 
indium-white blood cell study.  It appears the purpose of the 
indium white-blood cell study was to further clarify whether 
the veteran did in fact have chronic osteomyelitis.  As noted 
above, the veteran has been diagnosed with chronic 
osteomyelitis and is currently rated as 20 percent disabled 
for the disability.  As such, the Board has determined that 
in light of the record, an attempt to obtain the cell study 
would not be necessarily justified at this time.  Therefore, 
the Board finds that the October 1999 VA examination fulfills 
the duty to assist, and any additional development to comply 
with the Board's remand order is not warranted.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board therefore finds that the facts pertinent to the 
veteran's claims have been properly developed, and there is 
no further action that could assist the veteran in 
substantiating his claims.  Therefore, the Board will address 
the merits of the veteran's claims.  

Legal Criteria 

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).   

Osteomyelitis, acute, subacute, or chronic, if of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, is evaluated as 100 percent 
disabling.  When there are frequent episodes, with 
constitutional symptoms, a 60 percent rating is assignable.  
With definite involucrum or sequestrum, with or without 
discharging sinus, a 30 percent rating is assignable.  With 
discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent rating is assignable.  
If the osteomyelitis is inactive, following repeated 
episodes, without evidence of active infection in past 5 
years, the disease is ratable as 10 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5000.  

In addition, notes following DC 5000, provide that:  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  Note (2) 
further states that:  The 20 percent rating on the basis of 
activity within the past five years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, two or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).

The regulations further provide that the veteran is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  The veteran is also to be informed that 
he/she may request a predetermination hearing, provided that 
the request is received by VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations, and of the recent examination, is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2001); see also 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  

The provisions above apply to ratings that have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).  Under 38 
C.F.R. § 3.343 (2001), total ratings may not be reduced 
without examination showing material improvement in physical 
or mental condition.  

A total compensation rating based on unemployability may be 
granted where the evidence shows that the veteran, by reason 
of service-connected disability or disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disability is sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

Analysis

Reduction/Increased rating for osteomyelitis 

The Board notes that in the instant case, the veteran's 100 
percent disability rating had been in effect for six years.  
The RO issued a rating decision and notified the veteran by 
letter in March 1998, proposing the reduction from the 100 
percent disability evaluation to 20 percent for osteomyelitis 
of the left tibia.  The veteran did not submit any additional 
material information and did not request a predetermination 
hearing.  He was afforded a VA examination in April 1998.  
The proposed reduction was effectuated in a rating decision 
that same month, effective from July 1998.  Therefore, the 
Board finds, on appellate review, that the RO's reduction of 
the evaluation of the veteran's osteomyelitis of the left 
tibia was procedurally correct, in accordance with the 
provisions of 38 C.F.R. § 3.105.  

In reviewing the evidence of record, the Board notes that, in 
the instant case, the veteran was afforded VA examinations in 
April and May 1998 following notice of the proposed 
reduction.  Findings from both examinations do not reflect 
active osteomyelitis of the pelvis or vertebrae, or extending 
into major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  A 
subsequent VA examination report in October 1999, as noted 
above, as well as other VA progress notes, reflect that the 
veteran has chronic osteomyelitis but without active bone 
infection or constitutional symptoms.  The examiner in 
October 1999 noted that the disease was currently quiescent.  

The Board thus finds that, when it compares the May 1995 VA 
examination, which was the basis of the RO's proposed 
reduction, along with subsequent VA examinations, to the 
January 1994 VA examination which was the basis of continuing 
the veteran's total schedular rating subsequent to the 
awarding of a total schedular rating based on the veteran's 
hospitalization and treatment for his osteomyelitis 
infection, the Board finds the May 1995 and subsequent 
examinations are as full and complete as the January 1994 
examination.  Kitchens, supra; 38 C.F.R. § 3.344(a).  

In addition, the Board has considered whether any improvement 
in the veteran's condition would be maintained under the 
ordinary conditions of life.  In this instance, there is no 
evidence of active infection of the veteran's left tibia due 
to osteomyelitis.  The improvement in the veteran's condition 
took place without any reports of being on bed rest.  There 
are also no reports that the improvement took place under 
conditions other than those of ordinary life.  Kitchens, 
supra; 38 C.F.R. § 3.344(a).  

Finally, 38 C.F.R. § 3.344(b) has also been considered.  In 
this regard, the Board finds no doubt remains after 
consideration of all the evidence of record as to the 
sufficiency of the reduction in the veteran's disability 
rating.  Kitchens, supra.  As noted above, the medical 
evidence does not reflect a total schedular evaluation under 
DC 5000 is warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against restoration of a 100 
percent evaluation for osteomyelitis of the left tibia.  

With respect to whether an increase is warranted for the 
veteran's current 20 percent disability rating for 
osteomyelitis of the left tibia, the Board notes that the 
medical evidence does not reflect frequent episodes, with 
constitutional symptoms, to warrant a 60 percent rating; and 
evidence of definite involucrum or sequestrum, with or 
without discharging sinus, to warrant a 30 percent rating.  
Thus, the Board does not find that the preponderance of the 
evidence supports an increased evaluation greater than 20 
percent for osteomyelitis of the left tibia.  38 C.F.R. 
§ 4.71a, DC 5000.  

In this respect, as is reflected in DC 5000, Notes (1) and 
(2), ratings of 30 percent and less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc.  In this instance, the veteran is service 
connected for post surgical deformity of the left tibia under 
DC 5262, as well as Achilles tendon shortening under DC 5299-
5271.  Both ratings are associated with residual disabilities 
of the osteomyelitis infection to the left tibia.  
Furthermore, given the lack of any current evidence of active 
infection, i.e., swelling, drainage, warmth, etc., a 20 
percent rating adequately compensates the veteran for his 
service-connected disability.  

The Board is aware of the possibility of activation of the 
veteran's osteomyelitis, but cannot rate current disability 
on future possibilities.  Should there be a recurrence, or an 
increase in residual disability, the veteran should file a 
new claim for an increased rating.  

TDIU

As noted above, the veteran has the following service-
connected disability ratings: Residuals of fracture of the 
left tibia with posttraumatic and post surgical deformity of 
the tibia and fibula, 40 percent; Achilles tendon shortening 
of the left ankle secondary to osteomyelitis of the left 
tibia, 20 percent; osteomyelitis of the left tibia, 20 
percent; left leg scars, 10 percent; degenerative joint 
disease of the left knee secondary to residuals a fractured 
left tibia with posttraumatic and post surgical deformity of 
the tibia and fibula, 10 percent; chronic lumbosacral spine 
and sacroiliac instability and disease, 10 percent; iliac 
bone graft scars, 0 percent; and left leg dermatitis, 0 
percent.  The veteran's combined service-connected disability 
rating is 70 percent.

The veteran filed his claim for TDIU in May 1998.  In doing 
so, the he submitted a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability).  He 
indicated that he had last worked in 1990 in construction as 
a laborer, had become too disabled to work in 1991, and had 
not attempted to obtain employment since he had become too 
disabled to work. In addition, the veteran noted that the 
most he had ever earned was $36,000 in 1988, that he had 
obtained an AA degree in Administration of Justice in 1975, 
and that he attempted to train to become an engineering 
assistant in 1994-95, but had dropped out due to alcoholic 
dependence.  

In reviewing the evidence of record, the Board is cognizant 
of the veteran's statements, as well as those of his 
representative, concerning his employability.  In particular, 
the veteran's representative has contended that the veteran 
has no type of specialty training in any type of office 
procedures and his career has been mainly construction-type 
work.  As a result, the veteran would be unable to work 
gainfully in an office-like setting with the severe 
limitations of his service-connected disabilities.  

The veteran has noted that his AA degree in Administration of 
Justice was designed to prepare him for a career in law 
enforcement, probation and parole agencies, or in penal 
institutions.  He has indicated that each career field 
required a strenuous physical test, which he could not take.  
Additionally, the veteran has indicated that he can not sit, 
stand, or walk without limits; or carry, lift, or hold 
without possibly aggravating his left tibia disability.  
Furthermore, the veteran has reported that he feels out of 
touch with today's computer-driven work environment, and that 
the job prospects for a 50-year old disabled veteran who is a 
recovering alcoholic with a fragile physical condition 
involving his left leg were not very good.  

The veteran has also reported that he has always worked with 
his hands in construction and labor-related jobs, and that 
sitting for long periods of time causes a burning sensation 
in his groin and tingling sensation down his legs.  

On VA examinations, the examiners who have evaluated the 
veteran document that he no longer is employable in the 
construction field given, in particular, his left tibia 
disability.  However, they have opined that the veteran would 
be eligible to do any kind of basic sitting-type of job and 
even light-short distance walking type of jobs.  

In particular, a Social and Industrial Survey report, dated 
in October 1999, reflects the veteran's reported history of 
working in a bar, as a storeroom clerk, as a general laborer, 
and as a concrete finisher prior to being admitted to the 
hospital for treatment of his badly-infected tibia.  When 
questioned about the idea of working, the veteran was noted 
to report that he endorsed the idea, and that he would 
probably be able to handle a variety of jobs, although just 
the prospect of working regularly could lead to an 
exacerbation of his left tibia disability and further 
deterioration of his condition.  The examiner opined that the 
veteran was probably employable in jobs that did not 
aggravate his condition, but that one needed to also take 
into consideration the fact that the veteran's long period of 
unemployment might have resulted in a loss of work ethic.  

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) noted, "For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. . . The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In this instance, the veteran's contentions and the medical 
evidence of record have been considered.  The Board finds 
that while the veteran is not able to return to his previous 
occupation in construction due to his service-connected 
disabilities, he is otherwise capable of performing the 
physical and mental acts required by employment.  As noted 
above, the veteran has two years of college, examiners have 
reported that the veteran is capable of working, and the 
veteran himself has reportedly indicated that he could in 
fact work, but that he fears further aggravation of his left 
tibial disability, which could lead to amputation of this 
left leg.  While the veteran has not attempted to find work 
since 1991, there is no current evidence of record that his 
service-connected disabilities restrict his ability to work 
in an occupation other than construction.  The evidence shows 
that the veteran has education and occupational experience 
that qualify him for such employment.

Therefore, while sympathetic with the veteran's current 
medical condition, the Board finds the veteran capable of 
maintaining substantially gainful employment commensurate 
with his education and experience.  As such, the 
preponderance of the evidence is against the veteran's claim 
for TDIU.  


ORDER

Entitlement to restoration of a 100 percent disability rating 
for osteomyelitis of the left tibia is denied.  

Entitlement to an increased rating greater than 20 percent 
for osteomyelitis of the left tibia is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

